Citation Nr: 0800745	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  99-11 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim 
seeking entitlement to service connection for nerve damage to 
the left arm.  In August 1999, the veteran testified before a 
decision review officer seated at the RO. A transcript of the 
hearing has been associated with the claims folder.

The veteran's appeal was initially presented to the Board in 
December 2000, and again in July 2003 and July 2004; on each 
occasion, it was remanded for additional development. 

In a June 2006 decision, the Board denied entitlement to 
service connection for a left shoulder disorder.  The 
appellant appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a May 2007 
Order, the Court vacated the Board's decision and remanded 
this appeal for further development consistent with 
instructions in an April 2007 Joint Motion for Remand (Joint 
Remand).


FINDINGS OF FACT

There is no competent medical evidence showing the veteran's 
left shoulder disorder is related to service.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in, or aggravated 
by, active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to the enactment of the 
current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

In this case, the VA duty to notify was satisfied by way of 
letters sent to the appellant in January 2002 and July 2004 
that fully addressed all four notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Since, as noted above, notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of an August 2005 Supplemental Statement of 
the Case and a March 2006 Board decision after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran's service medical records 
are of record but may be incomplete.  The RO has attempted to 
obtain additional medical records from the Surgeon General's 
Office and other supplemental sources, without success.  
Certain service medical records, VA medical records and 
examination reports, non-VA medical records and lay 
statements have been associated with the record.  The 
appellant was afforded VA medical examinations in November 
2005.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection may also be awarded 
for certain disabilities, such as arthritis, which manifest 
to a compensable degree within a statutorily-prescribed 
period of time.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

The veteran contends he suffered a muscle and/or nerve injury 
of the left shoulder as a result of a blood test in 1945, 
during military service.  He stated that following a needle 
being inserted into his left arm, his arm became painful and 
swollen for several weeks thereafter.

While the veteran's service medical records may not be 
complete, those that are of record do not reflect treatment 
for or diagnosis of a left arm or shoulder disorder.  His May 
1946 service separation examination is of record, and 
reflects no musculoskeletal or neurological disorder of the 
left shoulder at the time of his service discharge.  

A December 1997 VA examination report shows that the veteran 
reported a history of left shoulder pain and weakness since 
an injection in service.  Upon examination his shoulder 
displayed some pain and tenderness, especially with motion.  
Limitation of motion was also present.  The examiner found no 
evidence of nerve damage of the left upper extremity, but a 
partial frozen shoulder was diagnosed.  The examiner 
attributed this disorder to nonuse secondary to the veteran's 
self reported pain following the 1945 injection.

A second VA examination with a different examiner was 
afforded the veteran that same month.  X-rays of his left 
shoulder indicated some mild degenerative changes at the 
shoulder.  This examiner also found no evidence of a nerve 
injury to the left upper extremity, but concurred with the 
prior assessment that the veteran developed a painful left 
shoulder arthropathy secondary to disuse.

Also in December 1997, the veteran underwent a neuromuscular 
electrodiagnosis examination conducted by a private 
physician.  The examination revealed no nerve conduction 
deficits in the veteran's left arm and shoulder, but the 
private examiner noted that this result did not exclude the 
possibility of a frozen shoulder.

In March 2002, the entire record was reviewed by the VA 
examiner who saw the veteran in December 1997 and attributed 
his partial frozen shoulder disorder to nonuse secondary to 
the veteran's self reported pain following the 1945 
injection.  After reviewing all evidence of record, the 
examiner concluded there was "no relationship" between the 
veteran's current left shoulder disability and any injection 
in service.  The doctor based this determination on the 
veteran's statement that his original injection in service 
was in the left elbow region, and his current left upper 
extremity disability was of the shoulder.  The examiner also 
noted that the veteran's service medical records are silent 
for any complaints of a left shoulder disability, and he did 
not seek post-service treatment for a left shoulder until 
many years after service.

A November 2003 private X-ray of the veteran's left shoulder 
confirmed degenerative changes in the shoulder.

Another VA neurological examination of the veteran was 
performed in February 2004.  Physical findings included 
ongoing pain and tenderness of the left shoulder, with 
limitation of motion.  The examiner diagnosed frozen shoulder 
syndrome with pain and disuse atrophy.

Most recently, the veteran was afforded VA examination in 
March 2005.  He continued to report pain, weakness, and 
numbness of the left shoulder.  On physical examination the 
veteran's shoulders were roughly symmetrical, with no 
evidence of muscle atrophy.  Strength was 4-5/5, and reflexes 
were intact bilaterally.  Range of motion was markedly 
limited, however.  The examiner found these findings 
consistent with degenerative arthritis and frozen shoulder.  
However, no neurological disability was found.  Based on the 
findings and review of the record, the examiner found it 
unlikely that the veteran's current left shoulder disability 
was attributable to any in-service event, including an 
injection.

After review of the entire record, the Board finds the 
preponderance of the evidence to be against the award of 
service connection for a left shoulder disability.  Even 
assuming the veteran sustained an undetermined injury to the 
left upper extremity in February 1945, such an injury was 
apparently acute and transitory, as no disability of the left 
arm or shoulder was noted on service separation examination 
in May 1946.  

The Board acknowledges the veteran has submitted statements 
indicating that he underwent a blood test when the needle 
went under his vein, causing swelling in his arm for about 
two weeks and that he has not been able to raise his left arm 
since that time.  The veteran has submitted a statement from 
a fellow soldier in which he asserted that he saw the 
veteran's swollen left arm and that the veteran related that 
a doctor told him it had damaged a nerve.  He has also 
submitted statements in which his family members and friends 
assert that he had left shoulder pain since his discharge 
from the service.  These statements are considered lay 
evidence, which is defined as any evidence not requiring that 
the proponent have specialized education, training or 
experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).  In this regard, the Board notes that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent evidence as to the 
occurrence of these symptoms, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336-7 (Fed. Cir. 2006).  In adjudicating his 
claim, the Board must evaluate the veteran's credibility. 
 See Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  

In the present case, although the veteran has reported that 
left shoulder problems began during service and continued 
following service and has submitted lay statements to that 
effect, his service medical records and his separation 
examination report do not reflect a diagnosis of or treatment 
for a left shoulder disorder and post-service treatment is 
not indicated until the mid 1990's.  The Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Overall, the Board finds the lack of evidence of treatment 
for or a diagnosis of a left shoulder disorder in service or 
on his separation examination report to be more persuasive 
than the recollection of symptoms in the distant past.  As 
such, although sincere in his beliefs, the veteran is not 
found to be credible in relating a history of a left shoulder 
disability while in service.  In addition, the statements 
from his friends and family members, while genuine in their 
beliefs, are not verified by the evidence of record and are 
not considered credible.  There is simply no medical evidence 
to support these contentions; in fact, the results of the 
veteran's separation examination indicated there was no 
shoulder disorder upon his discharge from service.  Moreover, 
the statement submitted from the veteran's fellow serviceman 
describes the veteran's arm after he was released from sick 
call and that a doctor related that his nerve has been 
damaged; however, this statement does not indicate that he 
had continued left shoulder problems while in service.  The 
Board notes that the serviceman indicated that the veteran 
related to him that his doctor told him that his nerve had 
been damaged.  This statement cannot be used to convey a 
doctor's opinion, since a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

Competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  In Kowalski v. Nicholson, 
19 Vet. App. 171 (2005), the Court found that a medical 
opinion cannot be disregarded solely because it is based upon 
history provided by the veteran without also evaluating the 
credibility and weight of the history upon which the opinion 
is predicated.  At least one VA examiner did suspect that the 
veteran might have developed frozen shoulder syndrome of the 
left shoulder secondary to disuse of the shoulder as a result 
of alleged pain following his February 1945 injection; 
however, this opinion is based entirely on the veteran's 
self-reported medical history, which, for the reasons cited 
above, is not considered to be credible based on the evidence 
of record.  The record itself does not reflect any injury to 
the left arm or shoulder during military service.  
Additionally, the medical examiner who provided the December 
1997 opinion in which he attributed the veteran's frozen 
shoulder disorder to nonuse secondary to the veteran's self 
reported pain following the 1945 injection, examined the 
veteran again and reviewed the record and in March 2005, 
found a nexus between an injection in the left elbow during 
military service and a left shoulder disability more than 50 
years later to be unlikely.  Overall, the preponderance of 
the evidence is against the veteran's claim, and service 
connection for a left shoulder disability must be denied.

As noted, in support of his claim the veteran has submitted 
several statements from a fellow serviceman who stated he 
served with the veteran during military service and from 
several friends and relatives which assert a connection 
between the veteran's current shoulder condition and his 
injection in service.  The veteran has also submitted his own 
contentions.  However, even if these statements were 
considered credible, they are not competent to render an 
opinion regarding medical diagnosis or medical opinion on 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for a left shoulder disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


